  Case 21-09009          Doc 1   Filed 04/07/21 Entered 04/07/21 17:31:57          Desc Main
                                    Document    Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                         Chapter 7 Bankruptcy
                                                                 Case No. 21-00105
 ROGER J. HEIDERSCHEIT and
 JUDITH M. HEIDERSCHEIT

             Debtors.
 _____________________________________
                                                         Adversary Case No. ____________
 SHERYL SCHNITTJER, in her sole capacity
 as Trustee,

                Plaintiff,                               COMPLAINT TO RECOVER
                                                       PREFERENCE AND FOR OTHER
 vs.                                                            RELIEF

 LINDA BRENKE,

                Defendant.


       COMES NOW Plaintiff Sheryl Schnittjer, in her sole capacity as Trustee

(“Trustee” or “Plaintiff”), by and through her counsel, and in support of this Complaint

respectfully states:

                          PARTIES, VENUE AND JURISDICTION

       1.      On February 9, 2021, the Debtors Roger J. Heiderscheit (“Roger”) and Judith

M. Heiderscheit (“Judith” and collectively, the “Debtors”) filed a voluntary Chapter 7 Petition

in this Court (the “Petition Date”).

       2.      Plaintiff is the duly appointed Trustee in the Chapter 7 case filed by the Debtors,

and Plaintiff has been and is serving as the Trustee administering the Chapter 7 case filed by

the Debtors.
  Case 21-09009       Doc 1        Filed 04/07/21 Entered 04/07/21 17:31:57      Desc Main
                                      Document    Page 2 of 8



       3.      Upon information and belief, Defendant Linda Brenke (“Defendant”) is Roger’s

sister, and resides within the Northern District of Iowa.

       4.      This Court has subject matter jurisdiction of this Complaint by operation of 28

U.S.C. § 157, sections 105, 541, 544, 547, 550, and 551 of Title 11 of the United States Code

(the “Bankruptcy Code”), as well as Rule 7001 of the Federal Rules of Bankruptcy Procedure.

       5.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (F).

       6.      To the extent, if at all, that this Complaint does not involve a core proceeding,

the Plaintiff consents to the entry of a final judgment and a rendition of legal conclusions by

this Court.

       7.      Venue is proper in this Court and District of operation of 28 U.S.C. § 1409.

                                  COUNT I
                   AVOIDANCE OF TRANSFER AS A PREFERENCE
                         PURSUANT TO 11 U.S.C. § 547

       8.      Upon information and belief, Debtors are the parents of Jeff Gotto (“Jeff”).

       9.      In September 2020, Jeff had been arrested and was being held in Dubuque

County Jail for multiple criminal matters on a cash bond.

       10.     Upon information and belief, Defendant loaned the necessary funds to Debtors

to post bail for their son Jeff in September 2020.

       11.     On September 22, 2020, Judith posted cash bond in the amount of $23,500.00

for Jeff’s release, a copy of which is attached as Exhibit 1001.

       12.     Upon information and belief, after the criminal prosecutions against Jeff

concluded, the Dubuque County Jail returned the funds that the Debtors had used to post

Jeff’s bail back to the Debtors.
    Case 21-09009        Doc 1      Filed 04/07/21 Entered 04/07/21 17:31:57                 Desc Main
                                       Document    Page 3 of 8



        13.     The Debtors deposited these funds from the Dubuque County Jail in the

amount of $22,500 in Debtors’ IRA account with DuTrac Community Credit Union on

November 16, 2020.

        14.     On November 20, 2020, Debtors withdrew, via check, $22,200.00 (the “Loan

Repayment”) from their IRA account.

        15.     Upon information and belief, Debtors gave the Loan Repayment to Defendant

on November 20, 2020 to pay back the loan Defendant made to Debtors that enabled Debtors

to post Jeff’s cash bail.1

        16.     The transfer of the Loan Repayment by Debtors to Defendant was a transfer of

property in which the Debtors had an interest, within the meaning of Section 547 of the

Bankruptcy Code.

        17.     To the extent the transfer was in partial satisfaction of moneys due to the

Defendant from Debtors, the transfer was for the benefit of Defendant in her capacity as a

creditor, and was made to satisfy an antecedent debt, all within the meaning of Section 547

of the Bankruptcy Code.

        18.     The transfer occurred while the Debtors were insolvent within 90 days of the

Petition Date. Thus, pursuant to Section 547(f) of the Bankruptcy Code, Debtors are

presumed to have been insolvent.              Additionally, according to the Debtors’ Schedule

Summary, Debtors had liabilities of $340,187 and assets of $66,051. Furthermore, according

to information displayed on the Statement of Financial Affairs, the Plaintiff reasonably

believes, and therefore asserts, there was no significant change in the Debtors’ net worth from



1
  The Trustee reserves the right to name additional parties as Defendants in this matter in the event that the
Trustee determines that the Loan Repayment was transferred to another party in conjunction with or separate
from Defendant.
  Case 21-09009        Doc 1    Filed 04/07/21 Entered 04/07/21 17:31:57         Desc Main
                                   Document    Page 4 of 8



circa November 2020 through the Petition Date. The Debtors’ insolvency as of the Petition

Date likely meant the Debtors were indeed also insolvent as of circa November 2020.

       19.      If the Debtors had not transferred these funds to Defendant on November 20,

2020, and if Defendant were to then participate as a holder of unsecured claims against the

Estate, Defendant would not have received the full value of the payment that Debtors

transferred to Defendant. As such the Defendant’s financial condition was improved, within

the meaning of Section 547 of the Bankruptcy Code.

       20.      Defendant is a relative of the Debtors and is an “insider,” as defined in both

Section 101 of the Bankruptcy Code and Iowa Code Chapter 684.

       21.      The transfer of the Loan Repayment funds from the Debtors to Defendant

should, therefore, be set aside and avoided, and title to the funds and any proceeds therefrom

should therefore be vested in the Bankruptcy Estate, free and clear of all claims, title, or

interest of Defendant, to be administered by the Plaintiff for the benefit of all unsecured

creditors.

                                     COUNT II
                    AVOIDANCE OF FRAUDULENT TRANSFER
             PURSUANT TO 11 U.S.C. § 544 AND IOWA CODE CHAPTER 684

       22.      Pursuant to the powers granted to the Trustee according to 11 U.S.C. § 544, the

Trustee is entitled to void fraudulent transfers effectuated by the Debtors pursuant to

applicable non-bankruptcy law, including Iowa state law.

       23.      Iowa Code Chapter 684 is an applicable non-bankruptcy law that entitles and

enables the Trustee to seek avoidance of fraudulent transfers.

       24.      Debtors’ transfer of the Loan Repayment was a transfer to Defendant for an

antecedent debt and Debtors were insolvent at the time of the transfer of the Loan Repayment
  Case 21-09009        Doc 1   Filed 04/07/21 Entered 04/07/21 17:31:57         Desc Main
                                  Document    Page 5 of 8



to Defendant. Again, by way of illustration and example and not by limitation, the Debtors’

Schedule Summary reported that as of the Petition Date, Debtors had liabilities of $340,187

and assets of $66,051. The Debtors’ insolvency as of the Petition Date likely meant the

Debtors were indeed also insolvent as of circa November 2020.

       25.    The Defendant, being a close family relative of the Debtors and an apparent

creditor of the Debtors, knew or had reasonable cause to know Debtors were insolvent at the

time of the transfer of the Loan Repayment from Debtors to Defendant.

       26.    Because Defendant is an insider as defined by Iowa Code Chapter 684, the

Defendant, upon receipt of the Loan Repayment from Debtors, was preferred, fraudulently,

over other non-insider unsecured creditors, within the meaning of the insider provision of

Iowa Code § 684.5(2).

       27.    The transfer of the Loan Repayment from the Debtors to the Defendant should

therefore be set aside and voided, and that title to the Loan Repayment should be vested in

the Bankruptcy Estate, to be administered by the Plaintiff Trustee for the benefit of all

unsecured creditors.

       WHEREFORE, the Trustee respectfully prays that this Court on such notice and

hearing, as it may direct, enter an order: (a) providing for an accounting of any and all

transfers or payments of any and all moneys or property from Debtors to Defendant within a

year of the Petition Date; (b) avoiding any and all transfers or payments of any and all moneys

or property, including the Loan Repayment, from Debtors to Defendant pursuant to 11

U.S.C. § 547, 11 U.S.C. § 544 and Iowa Code Chapter 684 and further vesting title in the

property to the estate and the Trustee; (c) entering judgment in favor of Plaintiff Trustee and

against the Defendant, for any damages suffered by the estate, including interest, costs, and
   Case 21-09009               Doc 1        Filed 04/07/21 Entered 04/07/21 17:31:57           Desc Main
                                               Document    Page 6 of 8



attorney’s fees; and (d) granting such further relief as may be just and proper under the

circumstances.


DATED: April 7, 2021

                                                               Respectfully submitted,


                                                               __/s/ Jackson C. Blais_____________________
                                                               Eric W. Lam, AT0004416
                                                               Jackson C. Blais, AT0014222
                                                               SIMMONS PERRINE MOYER BERGMAN PLC
                                                               115 Third Street SE, Suite 1200
                                                               Cedar Rapids, IA 52401
                                                               Tel: 319-366-7641; Fax: 319-366-1917
                                                               elam@simmonsperrine.com
                                                               jblais@spmblaw.com
                                                               ATTORNEYS FOR PLAINTIFF TRUSTEE




SSTE Heiderscheit/Pleadings/Drafts/Complaint against Jerry and Linda Brenke.040721.1535.jcb
             Case 21-09009               Doc 1         Filed 04/07/21 Entered 04/07/21 17:31:57                          Desc Main
                                                          Document    Page 7 of 8
B104 (FORM 104) (08/07)
     ADVERSARY PROCEEDING COVER SHEET                                               ADVERSARY PROCEEDING NUMBER
             (Instructions on Reverse)                                              (Court Use Only)


PLAINTIFFS                                                                DEFENDANTS
Sheryl Schnittjer, in her sole capacity as Trustee                        Linda Brenke
ATTORNEYS (Firm Name, Address, and Telephone No.)                         ATTORNEYS (If Known)
Jackson C. Blais at Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Ste. 200, Cedar Rapids, IA 52401
Ph. (319)366-7641
PARTY (Check One Box Only)                                                PARTY (Check One Box Only)
  Debtor                          U.S. Trustee/Bankruptcy Admin             Debtor                        U.S. Trustee/Bankruptcy Admin
  Creditor                        Other                                     Creditor                    X Other
X Trustee                                                                   Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint to Recover Preference and for Other Relief
                                                                NATURE OF SUIT
   (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

   FRBP 7001(1) - Recovery of Money/Property                                    FRBP 7001(6) - Dischargeability (continued)
  11-Recovery of money/property - §542 turnover of property                       61-Dischargeability - §523(a)(5) domestic support
X 12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6) willful and malicious injury
  13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8) student loan
  14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15) divorce or separation obligation
                                                                                        (other than domestic support)
    FRBP 7001(2) - Validity, Priority or Extent of Lien                           65-Dischargeability - other
  21-Validity, priority or extent of lien or other interest in property
                                                                                FRBP 7001(7) - Injunctive Relief
    FRBP 7001(3) - Approval of Sale of Property                                   71-Injunctive relief - imposition of stay
  31-Approval of sale of property of estate and of a co-owner - §363(h)           72-Injunctive relief - other

  FRBP 7001(4) - Objection/Revocation of Discharge                              FRBP 7001(8) Subordination of Claim or Interest
  41-Objection / revocation of discharge - §727(c), (d), (e)                      81-Subordination of claim or interest

   FRBP 7001(5) - Revocation of Confirmation                                    FRBP 7001(9) Declaratory Judgment
  51-Revocation of confirmation                                                   91-Declaratory judgment

   FRBP 7001(6) - Dischargeability                                            FRBP 7001(10) Determination of Removed Action
  66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims               01-Determination of removed claim or clause
  62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud                                                          Other
  67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny   SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                02-Other (e.g. other actions that would have been brought in state court
                                                                                      if unrelated to bankruptcy case)

  Check if this case involves a substantive issue of state law                Check if this is asserted to be a class action under FRCP 23
  Check if a jury trial is demanded in complaint                            Demand $22,200
Other Relief Sought
            Case 21-09009            Doc 1       Filed 04/07/21 Entered 04/07/21 17:31:57                        Desc Main
                                                    Document    Page 8 of 8
B104 (FORM 104) (08/07), Page 2

                       BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                             BANKRUPTCY CASE NO.
Roger J. Heiderscheit and Judith M. Heiderscheit           21-00105
DISTRICT IN WHICH CASE IS PENDING                          DIVISION OFFICE        NAME OF JUDGE
Northern District of Iowa                                  Dubuque                Thad J. Collins
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                        DEFENDANT                 ADVERSARY
                                                                           PROCEEDING NO.


DISTRICT IN WHICH ADVERSARY IS PENDING                       DIVISION OFFICE                       NAME OF JUDGE


SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Jackson C. Blais

DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)

4/7/2021                                                               Jackson C. Blais, AT0014222



                                                            INSTRUCTIONS

         The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning the
debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

        A party filing an adversary proceeding must also complete and file Form 104, the Adversary Proceeding Cover Sheet, unless
the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing system
(CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed, the cover sheet
summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the adversary
proceeding and prepare required statistical reports on court activity.

         The cover sheet and the information contained on it do no replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory, must
be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover sheet
must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney, the plaintiff
must sign.
